Citation Nr: 0123675	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to April 21, 1999 for 
the award of a 100 percent schedular disability evaluation 
for the veteran's post-operative esophageal cancer residuals 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's sons


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, denied the appellant's claim for accrued 
benefits.  In May 2001, the appellant was afforded a video 
hearing before the undersigned Member of the Board.  The 
appellant has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  The veteran's lumbar metastatic non-small carcinoma was 
first clinically diagnosed by an April 21, 1999 X-ray study 
and an April 1999 associated pathological evaluation from 
Baptist Medical Center.  

2.  The veteran's claim for an increased evaluation for his 
post-operative esophageal cancer residuals was received by 
the RO on May 26, 1999.  

3.  The veteran died on June [redacted] 1999.  

4.  The appellant's claim for accrued benefits was received 
by the RO on June 23, 1999.  

CONCLUSION OF LAW

An effective date prior to April 21, 1999 for the award of a 
100 percent schedular evaluation for the veteran's 
post-operative esophageal cancer residuals for accrued 
benefits purposes is not warranted.  38 U.S.C.A. §§ 5107, 
5110, 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 
3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the appellant's claim for an effective date 
prior to April 21, 1999 for the award of a 100 percent 
schedular disability evaluation for the veteran's 
post-operative esophageal cancer residuals for accrued 
benefits purposes, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant records to the extent possible.  There remains no 
issue as to the substantial completeness of the appellant's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA); (enacted at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The appellant has been 
advised by the statement of the case and supplemental 
statements of the case of the evidence that would be 
necessary for her to substantiate her claim.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Historical Review

The report of an August 1988 VA examination for compensation 
purposes indicates that the veteran was initially diagnosed 
with esophageal cancer in 1985 and subsequently underwent a 
November 1985 esophageal resection with a cervical 
gastroesophagostomy.  A diagnosis of post-operative 
esophageal carcinoma residuals including esophageal resection 
and gastroesophagostomy residuals was advanced.  In October 
1988, the RO granted service connection for post-operative 
esophageal cancer residuals; assigned a 10 percent evaluation 
for that disability; and effectuated the award as of May 1, 
1988.  In October 1989, the RO granted a 100 percent 
schedular evaluation for the veteran's post-operative 
esophageal cancer residuals for the period between July 30 
and November 7, 1986.  

The report of a February 1990 VA examination for compensation 
purposes conveys that the veteran was diagnosed with 
post-operative esophageal carcinoma residuals including 
thoracic esophagus removal, gastric pull through, and 
anastomosis.  The examiner commented that the veteran's 
cancer had not reoccurred.  In March 1990, the RO increased 
the evaluation for the veteran's post-operative esophageal 
cancer residuals from 10 to 30 percent; effectuated the award 
as of November 8, 1986; and denied a total rating for 
compensation purposes based on individual unemployability.  
In March 1991, the Board denied both an evaluation in excess 
of 30 percent for the veteran's post-operative esophageal 
cancer residuals and a total rating for compensation purposes 
based on individual unemployability.  

In July 1991, the RO denied an increased evaluation for the 
veteran's post-operative esophageal cancer residuals and a 
total rating for compensation purposes based on individual 
unemployability.  In July 1991, the veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not submit a notice of disagreement with the decision.  

An April 21, 1999 X-ray study from Baptist Medical Center 
revealed findings suggestive of lytic destruction of the L1 
body.  An April 30, 1999 computerized tomography study from 
Baptist Medical Center revealed lumbosacral spine destructive 
lesions strongly suggestive of a metastatic neoplasm.  An 
April 30, 1999 pathology evaluation from Baptist Medical 
Center diagnosed the veteran with a lumbar metastatic 
non-small carcinoma.  

In April 1999, the veteran submitted a claim for a total 
rating for compensation purposes based on individual 
unemployability which was received by the RO on May 8, 1999.  
In May 1999, the veteran submitted a claim for an increased 
evaluation for his post-operative esophageal cancer residuals 
and special monthly compensation based on the need for 
regular aid and attendance.  The veteran's claim was received 
by the RO on May 26, 1999.  

A May 1999 VA hospital summary indicates that the veteran was 
diagnosed with lumbar spine metastatic squamous cell 
carcinoma.  A May 1999 VA treatment record states that the 
veteran was diagnosed with terminal metastatic esophageal 
cancer.  In June 1999, the RO, in pertinent part, increased 
the evaluation for the veteran's post-operative esophageal 
cancer residuals from 30 to 100 percent; established service 
connection for lumbar spine metastatic squamous cell 
carcinoma; assigned a 100 percent evaluation for that 
disability; granted special monthly compensation based on the 
need for regular aid and attendance; and effectuated the 
awards as of April 21, 1999.  

The veteran's June 1999 death certificate indicates that he 
succumbed on June [redacted] 1999 to lumbar spine metastatic 
squamous cell carcinoma.  In June 1999, the appellant 
submitted a claim for dependency and indemnity compensation 
and "retroactive accrued benefits."  The claim was received 
by the RO on June 23, 1999.  In July 1999, the RO established 
service connection for the cause of the veteran's death and 
basic eligibility under the provisions of 38 U.S.C., Chapter 
35; granted VA dependency and indemnity compensation to the 
appellant; and denied her claim for accrued benefits as no VA 
benefits were due and owing to the veteran at the time of his 
death.  

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years which, upon the death of such individual, be paid upon 
the death of the veteran, to the veteran's spouse.  38 
U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 2001); 38 CFR 
§ 3.1000(a)(1)(i) (2000).  

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Accrued benefits, in contrast 
to benefits such as dependency and indemnity compensation, 
death compensation, and death pension, are sums owing to the 
veteran for prior periods, but unpaid at the time of death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
Under 38 U.S.C.A. § 5121(c) (West 1991 & Supp. 2001), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application must be filed within one 
year after the date of death.  

The appellant's claim for accrued benefits was received 
within one year of the veteran's demise.  Therefore, it is 
necessary to address the appropriate effective date for the 
award of a 100 percent schedular evaluation for the veteran's 
post-operative esophageal cancer residuals.  The assignment 
of effective dates for increased evaluations is governed by 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.400 (2000).  The statute provides, in pertinent part, 
that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000).  

The pertinent provisions of 38 C.F.R. § 3.400 (2000) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's post-operative esophageal 
cancer residuals met the schedular criteria for assignment of 
a 100 percent evaluation.  Malignant new growths of any 
specified part of the genitourinary system warrant assignment 
of a 100 percent evaluation.  The evaluation will be 
continued for one year following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedures.  At that point, if there has been no local 
reoccurrence or metastases, the rating will be on the basis 
of residuals with a minimal evaluation of 10 percent.  38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2000).  

In her June 1999 claim, the appellant sought "retroactive 
accrued benefits" as the veteran had been hospitalized at 
Saline Memorial Hospital in September 1998 and at the Baptist 
Medical Center in January 1999.  An October 1999 written 
statement from the local accredited representative conveys 
that the appellant was seeking an earlier effective date for 
the award of a 100 percent evaluation for the veteran's 
service-connected cancer.  He stated that the appellant 
believed that she was entitled to accrued benefits as the 
veteran had been totally disabled for many years prior to his 
death.  The local accredited representative noted that no 
attempt had been made to obtain clinical documentation 
associated with the veteran's hospitalization at Saline 
Memorial Hospital in September and October 1998.  

In her May 2000 Appeal to the Board (VA Form 9), the 
appellant stated that the veteran's cancer had progressed 
clinically undetected prior to April 1999.  She believed that 
if the VA had "properly tested him earlier," the veteran's 
cancer would have been detected earlier.  

In an August 2000 written statement, the appellant advanced 
that the veteran experienced physical and mental anguish for 
years prior to his death especially during the last three to 
three and one-half years of his life.  She stated that she 
and the veteran knew that some thing was wrong which the 
doctors could not fix.  The appellant asserted that accrued 
benefits were warranted in light of "all the years, months, 
and weeks of doctor's visits and the different medicines."  

At the May 2001 video hearing before the undersigned Member 
of the Board, the appellant testified that a 100 percent 
schedular evaluation should be effectuated as of the date of 
the veteran's esophageal excision given that his overall 
health began to deteriorate at that time.  She acknowledged 
that the veteran had been initially diagnosed with lumbar 
metastatic cancer in April 1999.  She clarified that the 
veteran had not appealed from a prior rating decision denying 
both an increased evaluation for his service-connected 
disability and a total rating for compensation purposes based 
on individual unemployability.  She clarified that the 
veteran had not received any VA medical treatment for years 
prior to the April 1999 diagnosis.  The accredited 
representative asserted that the appellant sought an earlier 
effective date for the award of a 100 percent schedular 
evaluation for the veteran's cancer "due to the pain and 
suffering which her husband endured from 1995 until the date 
of his death."  

The Board has reviewed the probative evidence of record 
including the appellant's testimony and statements on appeal.  
The appellant acknowledges that the veteran was first 
clinically diagnosed with lumbar spine metastatic squamous 
cell carcinoma on April 21, 1999.  The veteran's claim for an 
increased evaluation was received by the RO on May 26, 1999.  
The appellant testified that the veteran had received no VA 
treatment for many years prior to the private April 21, 1999 
diagnostic study.  The RO effectuated the award of a 100 
percent schedular evaluation for the veteran's post-operative 
esophageal residuals as of April 21, 1999, the date of the 
first clinical documentation of the reoccurrence of the 
veteran's cancer.  


The appellant asserts that a 100 percent schedular evaluation 
for the veteran's post-operative esophageal cancer residuals 
should have been continuously in effect following his initial 
esophageal surgery due to the decline in his general health 
or, in the alternative, the veteran's cancer must have 
reoccurred prior to the April 1999 private diagnostic 
studies.  The effective date for an increased evaluation is 
generally assigned based upon the later of either the date of 
receipt of the claim or the date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within one year from such date.  In 
reference to a claim for an earlier effective date for an 
increased evaluation for accrued benefits purposes, the date 
when the increase in disability became factually 
ascertainable is based on evidence in the file at the date of 
death.  The clinical documentation of record as of the date 
of the veteran's death establishes that the reoccurrence of 
the veteran's cancer was first clinically ascertained on 
April 21, 1999.  

While the appellant and her accredited representative have 
submitted private physicians' statements dated after the 
veteran's death and requested additional development of the 
record, the Board observes that such private documentation is 
not relevant to an accrued benefits claim as it was neither 
actually nor constructively in the record at the time of the 
veteran's demise.  The appellant's contention that the VA 
failed to identify the reoccurrence of the veteran's cancer 
is belied by her acknowledgment that the veteran did not seek 
VA treatment for several years prior to the April 1999 
diagnosis.  The effective date for the award of a 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 based upon the reoccurrence of the 
veteran's service-connected esophageal cancer may not predate 
the first clinical documentation of the reoccurrence.  
Therefore, the Board concludes that an effective date prior 
to April 

21, 1999 for the award of a 100 percent evaluation for the 
veteran's post-operative esophageal cancer residuals for 
accrued benefits purposes is not warranted.  


ORDER

Entitlement to accrued benefits based on an earlier effective 
date for the assignment of a 100 percent schedular rating is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

